DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 17-21, 27 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2017/0065057 A1).
Re: Claim 15, discloses the claimed invention including A refill configured to be inserted into a makeup case (10), said refill comprising: a vessel containing a liquid makeup, the vessel comprising a container (30) comprising an open upper face forming an opening (delimited by 50) for the delivery of the makeup, the container being delimited by a lateral wall aligned with the opening and a bottom (30)of the container, an absorbent complex (31) within the container (Para. 52, sponge); and the vessel further comprising at least one additional volume (33) outside the container in fluidic communication with the inside of the container (Depicted in Fig. 7 between features 32 and 33 and in fluid communication with container).
Re: Claim 17, Lee discloses the claimed invention including the container has a round cross-sectional shape (Depicted in Fig. 3).
Re: Claim 18, Lee discloses the claimed invention including the vessel comprises a first part (33) forming outside walls of the vessel and of the refill, and a bottom of the vessel and of the refill; and the vessel comprises a second part (32) forming the lateral wall of the container and an upper wall of the vessel comprising the opening for delivery of the makeup (Depicted in Fig. 4).
Re: Claim 19, Lee discloses the claimed invention including the second part furthermore forms the bottom of the container (Depicted in Fig. 4).
Re: Claim 20, Lee discloses the claimed invention including the first part forms the bottom of the container (Depicted in Fig. 4).
Re: Claim 21, Lee discloses the claimed invention including the second part forms a hinge (34) (Fig. 4, integrally built with the second par); and the refill further comprising a flap (40) connected to the hinge, the flap being configured to be tiltable between a closed position obturating the opening for delivery of the makeup (Fig. 5, depicts closed position) and an open position freeing the opening for delivery of the makeup (Fig. 4 depicts the open position).
Re: Claim 27, the rejection from claim 1 above covers the limitations recited in this claim, and Lee further discloses a makeup case (10) comprising a main body forming an inside volume for receiving the refill having a shape matching the inside volume of the makeup case, and the refill inserted and fastened inside the receiving volume of the makeup case (Depicted in Figs. 1-3).
Re: Claim 28, Lee discloses the claimed invention including a pad (41) configured to enable recovery of liquid makeup by an application of pressure on the absorbent complex of the refill; and the makeup case further comprising a lid (20) forming a reception space (41) for the pad when the makeup case is closed by the lid (Depicted in Fig. 1, Para. 60, a pad in space under lid).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2017/0065057 A1).
Re: Claim 22, Lee discloses the claimed invention including passages formed above the lateral wall of the container providing the fluidic communication except for through the wall. The court has held that, rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee by rearranging the passage location. Applicant appears to have placed no criticality on any particular location (see Specification wherein the passage is placed in multiple locations across embodiments) and it appears that the device of Lee would work appropriately if made within the claimed range of angle.
Re: Claim 23, Lee discloses the claimed invention including a space between the lateral wall of the container and the flap of the container providing the fluidic communication (Fig. 7) except for between the bottom wall and the lateral wall. The court has held that, rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee by rearranging the passage location. Applicant appears to have placed no criticality on any particular location (see Specification wherein the passage is placed in multiple locations across embodiments) and it appears that the device of Lee would work appropriately if made within the claimed range of angle.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2017/0065057 A1) as applied to claim 15 above, and further in view of Kasdan (US Patent No. 2,746,462).
Re: Claim 16, Lee discloses the claimed invention including the refill has a three-sided shape and a height less than half of one side of its base except for being six sided. However, Kasdan discloses either using the shape of Lee (Figs. 1-2) or the refill has a six-sided shape with a four-sided base and a height less than half of one side of its base (Fig. 8).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to configure the refill as a six sided shape as taught by Kasdan, since Kasdan states in column, 4, lines 30-35, that the refill need not be circular in outline and its shape may be changed as an obvious matter of design choice, further the court held that the configuration of the claimed container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Claim 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2017/0065057 A1) as applied to claim 15 above, and further in view of Kim (US Patent No. 10,986,910).
Re: Claim 24-26, Lee discloses the claimed invention including a rigid ring (50) connected to an upper edge of the lateral wail of the container except for a film applied thereto. However, a film (67) is fastened to a rim of a rigid ring (50) connected to an upper edge of the lateral wall (32) of the container, and configured to tightly obturate the delivery opening formed by the open face of the container in a fluid-tight manner prior to a first use of the refill (Figs. 9-10, Col. 6, lines 51-59, film keeping the container sealed).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a film as taught by Kim, since Kim states in column 6, line 55 that such a modification keeps the container from being contaminated thus keeping the features of the device separate before initial use.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhan, Kim, Kang, Lee, Apodaca, Jenkins, Yuhara, and Kuk are cited disclosing various configurations of refills in makeup cases.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754